Davis, P. J.
(dissenting):
I do not concur in the views of my Brother Brady or in the result reached by him. I think the several counts of the indictment were properly united. They were all for misdemeanors created hy and punishable under the same statute. No question was properly raised at the trial as to the question of their joinder in one indictment.
The fact that the punishment for each is not identical, is not an important one, so far as the question of pleading is concerned, and only material after a conviction upon one or more of the several counts. But where the conviction is general, of guilty under all the counts, that question ceases to be of any significance if but a single sentence is imposed, even within the much overruled and now universally discarded case of People v. Liscomb. A general conviction justified the judgment pronounced in this case, and there is no occasion, in my judgment, to interfere with the conviction or judgment.
I think the judgment should he affirmed.
Judgment reversed and new trial ordered.